NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          NOV 15 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MANI SUBRAMANIAN, an individual,                 No. 10-15032

               Plaintiff - Appellant,            D.C. No. 5:03-cv-04578-RMW

  v.
                                                 MEMORANDUM *
CRYSTAL DECISIONS, INC., a
Delaware corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted July 19, 2012 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Mani Subramanian appeals pro se the district court judgment granting

appellees’ motion to dismiss. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the grant of a motion to dismiss, Knievel v. ESPN, 393 F.3d 1068,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1072 (9th Cir. 2005), and we review for abuse of discretion the denial of a motion

to amend or alter the judgment under Fed. R. Civ. P. 59(e), United Nat. Ins. Co. v.

Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). We affirm.

         The district court properly afforded comity to the judgment of the English

court because Subramanian failed to establish that the procedures afforded him by

the English court were deficient or fundamentally unfair. British Midland Airways

Ltd. v. Int’l Travel Inc., 497 F.2d 869, 870-71 (9th Cir. 1974). To permit

Subramanian to pursue litigation here in violation of negotiated forum-selection

clauses would frustrate a policy of United States courts. Mitsubishi Motors Corp.

v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 629-31 (1985); E & J Gallo

Winery v. Andina Licores, S.A., 446 F.3d 984, 993 (9th Cir. 2006); Yahoo! Inc. v.

La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1213-14 (9th Cir.

2006).

         The district court did not abuse its discretion in denying Subramanian’s

motion to amend or alter the judgment because Subramanian presented no newly

discovered evidence or intervening change in the law and the decision was not

clearly erroneous or manifestly unjust. Spectrum Worldwide, Inc., 555 F.3d at 780.

         Subramanian’s remaining contentions are unpersuasive.




                                            2                                   10-15032
      Subramanian's motion to strike portions of the appellees’ answering brief is

denied.

      AFFIRMED.




                                         3                                   10-15032